          Case 2:21-bk-12663-ER                     Doc 57 Filed 05/21/21 Entered 05/21/21 15:31:46                                       Desc
                                                     Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Nathaniel DeLoatch
 Troutman Pepper Hamilton Sanders LLP                                                                      FILED & ENTERED
 600 Peachtree Street, NE, Suite 3000
 Atlanta, GA 30308
 Telephone: 404-885-3000                                                                                           MAY 21 2021
 Facsimile: 404-885-3900
 Georgia Bar No. 216330
 nathan.deloatch@troutman.com                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                             Central District of California
                                                                                                             BY llewis     DEPUTY CLERK




      Attorney for: Bay Point Capital Partners II, LP

                                            UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA -Los Angeles DIVISION

 In re:                                                                        CASE NO.: 2:21-BK-12542 2:21-bk-12663-ER

 Jonathan Lee Smith Hoplite, Inc.                                              CHAPTER: 7 11
                                                                               ADVERSARY NO.:

                                                                Debtor(s)


                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                Plaintiff(s)
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                      vs.




                                                                                         [No hearing required per LBR 2090-1(b)(6)]

                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant):
    Nathaniel DeLoatch (Applicant paid the requisite fee on May 19, 2021, see Doc. No. 52)

    Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
    the Central District of California.




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
116045104v1
         Case 2:21-bk-12663-ER                      Doc 57 Filed 05/21/21 Entered 05/21/21 15:31:46                                       Desc
                                                     Main Document Page 2 of 2

                                                                            ###




                   Date: May 21, 2021




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
116045104v1
